Exhibit 10.12

 

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

The Board of Directors of CNS Pharmaceuticals, Inc. (the “Company”) has approved
the following Non-Employee Director Compensation Policy (this “Policy”), which
establishes compensation to be paid to non-employee directors of the Company,
effective as of March 12, 2020, to provide an inducement to obtain and retain
the services of qualified persons to serve as members of the Company’s Board of
Directors.

 

Applicable Persons

 

This Policy shall apply to each director of the Company who is not an employee
of, or compensated consultant to, the Company or any Affiliate (each, an
“Outside Director”). “Affiliate” shall mean a corporation which is a direct or
indirect parent or subsidiary of the Company, as determined pursuant to Section
424 of the Internal Revenue Code of 1986, as amended.

 

Cash Fees

 

Commencing April 1, 2020, the following annual cash fees shall be paid to the
Outside Directors and to each Outside Director serving as Chairperson of the
Audit Committee, Compensation Committee and Nominating and Corporate Governance
Committee, as applicable:

 

Cash Base Committee Chair Committee Member Audit Compensation Nominating &
Governance Audit Compensation Nominating & Governance  $35,000  $10,000  $7,000
 $5,000  $5,000  $3,500  $3,000              

 

 

 



 1 

 

 

Note: Chair and Committee member compensation are not additive.

 

*       In addition, the Lead Independent Director position shall receive an
additional annual fee of $10,000.

 

Per meeting payment. In addition, each Outside Director shall receive $2,500
attendance at face-to-face board meetings (no compensation for telephonic
meetings).

 

Cash payments payable to Outside Directors shall be paid quarterly in arrears.
For any portion of a fiscal year in which the Outside Director begins providing
service, quarterly payments shall be pro-rated based on a 365-day year
calculation. If an Outside Director dies, resigns or is removed during any
quarter, he or she shall be entitled to a cash payment on a pro rated basis
through his or her last day of service based on a 365-day year calculation.

 

The Company shall pay a one-time make-whole payment to the directors as follows:
(i) Jeff Keyes - $6,554.79; (ii) Jerzy (George) Gumulka - $3,972.60; (iii) Carl
Evans - $3,972.60; and (iv) Andrzej Andraczke - $3,376.71.

 

Expenses

 

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Outside Director shall be reimbursed for his or her reasonable
out-of-pocket business expenses incurred in connection with attending meetings
of the Board of Directors and Committees thereof or in connection with other
business related to the Board of Directors.

 

Amendments

 

The Compensation Committee or the Board of Directors shall review this Policy
from time to time to assess whether any amendments in the type and amount of
compensation provided herein should be adjusted in order to fulfill the
objectives of this Policy.

 

 

 

 

 

 

 

 

 

 

 2 

